DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
Applicant’s amendment filed on December 8, 2020 is acknowledged. Accordingly claims 1-2, 4-5, 7, 10-11, 13-15 and 19-28 remain pending and have been examined.

Response to Arguments
Applicant's arguments filed December 8, 2020 have been fully considered but they are not persuasive.
With respect to claim 1, Applicant argues that the references either alone or in a combination fail to disclose, teach or suggest each and every feature of the claimed invention. Specifically, that the references fail to teach (1) an address of a first smart contract deployed on the block chain and (2) invoking by the blockchain node based on the address of the first smart contract contained in the first blockchain transaction as amended.
In response Examiner respectfully disagrees and submits as a preliminary matter that every smart contract implemented in blockchain does have an address or identifier. In order to execute or invoke a smart contract, the program either uses its identifier or address. Cook in several embodiments describes invoking the smart contract as contained in the rejection and for this reason Cook does teach or suggest the claimed limitation and for this reason the rejection should be maintained. For further information in invoking smart contract using its address or identifier, Examiner refers Applicant to Wu U.S. Patent No. 10/740,761 which is replete with invoking a smart contract based on its address. (Note: this reference is provided for informational purposes only).
With respect to claims 13 and 20, Applicant argues that these claims recite elements similar to those described regarding claim 1 and therefore allowable for the same reasons as in claim 1.
In response Examiner respectfully disagrees and incorporates the preceding paragraph with respect to claim 1 as if fully rewritten herein.
With respect to dependent claims, Applicant argues that these claims depend from allowable independent claims and therefore allowable by virtue of their dependency from their respective base claims.
In response Examiner respectfully disagrees and submits that these claims are neither allowable by virtue of their dependency nor for their own individually recited features contained therein.
In view of the foregoing it is Examiner’s position that claims 1-2, 4-5, 7, 10-11, 13-15 and 19-28 are not patentable over the references of record and the rejection should be maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7, 10-11, 13-15 and 19-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al (hereinafter “Cook”) U.S. Patent Application Publication No. 2020/0042960 

As per claims 1, 13 and 20, Cook discloses a computer-implemented method for blockchain-based transactions, comprising:
receiving, by a blockchain node associated with a blockchain a first blockchain transaction associated with a target purchase (0056, which discloses that “In response to receiving the purchase requisition request, PIS blockchain node 115 may invoke billing smart contract 107 to begin the procurement process”; 0066);, 
wherein the first blockchain transaction comprises: 
an address of a first smart contract deployed on the blockchain (0057, which discloses that “In various embodiments, billing smart contract 107 may write the purchase requisition request to include one or more codes relating to the request, such as, for example, a product SKU, a product or service identifier (e.g., "LAP" for laptops, "TEMP" for a temporary employee service, etc.), and the like.”; 0092; 0097), 
the first smart contract comprising a compiled computer executable program verified by a plurality of blockchain nodes in a computer network associated with the blockchain (0015, which discloses that “Each computing device maintains a copy and/or partial copy of the distributed ledger and communicates with one or more other computing devices in the network to validate and write data to the distributed ledger.  The distributed ledger may use features and functionality of blockchain technology, including, for example, consensus based validation, …”); and
an address of a first blockchain account that is associated with a purchaser user of the target purchase (0051, which discloses that “In various embodiments, a blockchain address may be uniquely assigned to each procurement initiating system 110, client system 120, supplier system 130, and/or transaction processing system 140 to function as a unique identifier in system 100.”; 0057); and 
a first transaction amount associated with the target purchase (0066, which discloses that “The procurement billing notice may comprise a client system identifier and the procurement payment amount (e.g., the amount owed by client system 120 to one or more supplier systems 130).”); 
invoking, by the blockchain node based on the address of the first smart contract contained in the first blockchain transaction (0006, which discloses that “the billing smart contract may also be configured to invoke a client smart contract, wherein in response to being invoked the client smart contract is configured to validate the proof of purchase and the proof of payment”; 0024; 0056);
the first smart contract to: 
transfer a digital asset of the first transaction amount from the address of the first blockchain account to an address of a second blockchain account (0064, which discloses that “In response to processing the procurement charge, transaction processing system 140 may generate a proof of payment comprising data indicating that the charge was processed successfully.”), and
generate a purchase proof comprising a quantity of a target product associated with the target purchase (0064, which discloses that “In response to processing the procurement charge, transaction processing system 140 may generate a proof of payment comprising data indicating that the charge was processed successfully.  Transaction processing system 140 may transmit the proof of payment to TPS blockchain node 145.  TPS blockchain node 145 may invoke billing smart contract 107, and billing smart contract 107 writes the proof of payment on procurement blockchain 150 (step 216).”); and 
generating, by the blockchain node, a candidate block comprising the purchase proof (0064, which discloses that “In response to processing the procurement charge, transaction processing system 140 may generate a proof of payment comprising data indicating that the charge was processed successfully.”); 
broadcasting, by the blockchain node, the candidate block to a plurality of other blockchain nodes in the computer network associated with the blockchain for consensus verification according to a consensus mechanism associated with the blockchain (0015, which discloses that “Each computing device maintains a copy and/or partial copy of the distributed ledger and communicates with one or more other computing devices in the network to validate and write data to the distributed ledger.  The distributed ledger may use features and functionality of blockchain technology, including, for example, consensus based validation, …”); and
adding, by the blockchain node, the candidate block to the blockchain upon verification of the candidate block by a threshold quantity of nodes in the computer network associated with the blockchain according to the consensus mechanism (0064, which discloses that “Billing smart contract 107, via TPS blockchain node 145, may propagate the write to at least a second blockchain node (e.g., PIS blockchain node 115, client system blockchain node 125, supplier system blockchain node 135, etc.) in blockchain network 101 for writing to procurement blockchain 150.  Supplier system blockchain node 135 and at least the second blockchain node may consent to the write using any suitable method.”), 
wherein the consensus mechanism comprises:
a Proof of Work mechanism, a Proof of Stake mechanism, a Delegated Proof of Stake mechanism, a Practical Byzantine Fault Tolerance consensus algorithm, or a RAFT consensus algorithm (0029, which discloses that “For example, the blockchain nodes may establish consensus based on proof of work, proof of stake, practical byzantine fault tolerance, delegated proof of stake, or other suitable consensus algorithms.”)
Alternatively Madhaven discloses the method comprising:
broadcasting, by the blockchain node, the candidate block to a plurality of other blockchain nodes in the computer network associated with the blockchain for consensus verification according to a consensus mechanism associated with the blockchain (0083, which discloses that “Once one of the nodes 208, 210, 212, 214, and 216 confirms the veracity of a block, the solving node 208, 210, 212, 214, and 216 broadcasts the confirmed block to every other node 208, 210, 212, 214, and 216 at the block confirmation stage 206.  As shown in the exemplary operation depicted in FIG. 2, node 210 completed the proof of work involving the transaction 218, and broadcasts the block 222 to each other node.”);
wherein the consensus mechanism comprises:
a Proof of Work mechanism, a Proof of Stake mechanism, a Delegated Proof of Stake mechanism, a Practical Byzantine Fault Tolerance consensus algorithm, or a RAFT consensus algorithm (0083, which discloses that “During the proof of work stage 204, every node 208, 210, 212, 214, and 216 that has begun the proof of work solving process 220 will attempt to solve a mathematical equation which allows the nodes 208, 210, 212, 214, and 216 to confirm the veracity of the block via validation of a solution to the mathematical equation.”; 0082)
Accordingly it would have been obvious to one of ordinary skill in the art at time of applicant’s invention to modify the method of Cook and incorporate a method comprising: invoking, by the blockchain node based on the address of the first smart contract contained in the first blockchain transaction; broadcasting, by the blockchain node, the candidate block to a plurality of other blockchain nodes in the computer network associated with the blockchain for consensus verification according to a consensus mechanism associated with the blockchain; wherein the consensus mechanism comprises: a Proof of Work mechanism, a Proof of Stake mechanism, a Delegated Proof of Stake mechanism, a Practical Byzantine Fault Tolerance consensus algorithm, or a RAFT consensus algorithm in view of the teachings of Madhavan in order to enhance security of transaction. 

As per claims 2, 14 and 24, Cook further discloses the method, wherein the purchase proof comprises the identification information of the purchaser user (0051; 0059; 0066).

As per claims 4, 21 and 25, Cook further discloses the method, wherein the first blockchain transaction is an account transfer transaction sent by a node associated with the purchaser user for transferring the digital asset in the blockchain (0016; 0064).

As per claims 5, 15 and 26, Cook and Madhaven further discloses the method, wherein the identification information of the purchaser user includes a public key of the purchaser user or an address of a blockchain account of the purchaser user in the blockchain (Cook: 0051; 0052; Madhaven: 0113; 0114).

As per claims 7, 22 and 27, Cook further discloses the method, wherein the transaction is sent by a node associated with a seller user of the target product (0062); and the transaction includes payment receipt information (0062).

As per claims 10, 19 and 28, Cook further discloses the method, wherein the blockchain is a consortium blockchain (0015; 0021).

As per claims 11 and 23, Cook further discloses the method, wherein the purchaser user is a user who has passed a real-name authentication (0046; 0072).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on (571) 272 – 6709.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        February 19, 2021